HoldeN, J.,
delivered the opinion of the court.
This is an appeal by the state from a judgment of the circuit court of Lafayette county sustaining a demurrer to an affidavit, the material parts of which are here set forth:
“Jim Tom Hurdle did unlawfully and willfully interfere with and- entice away and knowingly employ and induce Columbus Garrison, a laborer of Elic Lyles, who had contracted with Elic Lyles to work on shares for one year from January 1, 1916, to January 1, 1917, to *741leave the said Elic Lyles before his time expired and without the consent of said Elic Lyles, landlord of Columbas Garrison, laborer, against the peace and dignity of the state of Mississippi.”
The affidavit follows the statute (section 1068, Code. 1892, and section 1146, Code 1906), which provides that any person convicted of violating the statute shall be guilty of a misdemeanor. Upon what ground the lower court sustained the demurrer to the affidavit does not appear in this record; hut as the demurrer urged that the statute was unconstitutional, we presume that the court below sustained the demurrer upon this ground.
The statute here in question has been in existence for many years, and has been enforced, and its constitutionality upheld by this .court. Similar statutes in other states have also been upheld as valid and constitutional. Hoole v. Darroh, 75 Miss. 257, 22 So. 829; Gregory v. State, 42 So. 168; Hadacheck v. Sebastain, 239 U. S. 394, 36 Sup Ct. 143, 60 L. Ed. 348; 18 Amer. & Eng. Encl. of Law, 739; Lakeview v. Rose Hill Cemetery Co., 70 Ill. 191, 22 Am. Rep. 71; State v. Aye, 63 S. C. 458, 41 S. E. 519; Tarpley v. State, 79 Ala. 271; Lee v. State, 75 Ala. 29; State v. Nix, 165 Ala. 126, 51 So. 754; State v. Harwood, 104 N. C. 724, 10 S. E. 171; Kline v. Eubanks, 109 La. 241, 33 So. 211; Petty v. Leggett, 38 So. 549.
There is a clear difference between section 1146 and section 1147 of the Code of 1906. This court, in State v. Armstead, 103 Miss. 790, 60 So. 778, Ann. Cas. 1915B, 495, declared section 1147, Code unconstitutional which decision was eminently correct; but we think that section 1146, Code of 1906, is constitutional and valid as a legitimate exercise of the police power of the state.
The judgment of the lower court is reversed, and the case remanded.

Beversed and remanded.